Title: From James Madison to William Jarvis, 17 June 1810
From: Madison, James
To: Jarvis, William


Dear Sir
Washington June 17. 1810
I have just written to you by another vessel acknowledging the receipt & the favor of your Marinos & requesting you to send me a further supply of Bucellos Wine, such as I recd. in the 2 last pipes. I wish at least two more; and even four pipes if you apprehend future difficulty in procuring it. You will make an acceptable addition also, if you send some good Portugal Wine or Wines of another sort; best dry Caleavalla for example. Accept my friendly respects
James Madison
